DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 02/28/2022. 
Claims 1-7 are pending. 
Claim 1 is independent. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1-7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sano et al. (US 2003/0137270).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2016/0068079) in view of Sano et al. (US 2003/0137270).

Re claim 1, Li teaches (Figures 1-2) an electrically driven vehicle comprising at least one motor (6) for driving (para 25) and a first control device (21, para 26) and a second control device (29, para 27) configured to control the motor (para 27), wherein the first control device (21) and the second control device (29) are connected (Figure 2 shows communication between ECU 21 and Motor control module 29; para 29),
the first control device is configured to calculate a target torque that is to be output from the motor (21a, para 27; generates a torque command value), based on information including an accelerator position (para 27; torque command value is based on an accelerating command outputted from an accelerator manipulation portion 16),
to calculate a current command based on the target torque (46, para 42), and
the second control device is configured to use the current command (0_Id and 0_Iq), a phase current of the motor (Iu and Iw) and a rotational angle of the motor (36, theta; para 28, 35) such as to drive the motor by feedback control (para 28 and 35).
.
Sano teaches (Figures 12-13) the first control device (mumerical control unit 10 and motion control unit 11) and second control device (motion control unit 11 and drive control units 12 & 13) connected by a high speed communication line (para 162; motion control unit 11 and drive control units 12 & 13 are connected by high communication speed lines) and a low speed communication line that has a lower communication speed than the high-speed communication line (para 162; numerical control unit 10 and motion control unit 11 are connected by low communication speed line); sending the current command to the second control device (motion control unit 11 and drive control units 12 & 13) over the high speed communication line (para 160; the communication is connected on the high speed line); and send the current command (electric current) to the first control device over the low speed communication line (para 162; discloses transferring the data over the low speed line).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Li with that taught by Sano to improve the transmission efficiency of the communication lines (see Sano; para 162).

Re claim 2, Li in view of Sano teaches the electrically driven vehicle according to claim 1, comprising:
a plurality of motors as the at least one motor (see Li; 6, In-wheel motor; para 25), wherein
the first control device (see Li; 21) is configured as a single main control unit to calculate the target torque (see Li; ECU 21; para 27) and the current command of each of the plurality of motors (see Li; para 27), and
(see Li; 29) is configured as a plurality of feedback control units to perform feedback control with regard to each of the plurality of motors (see Li; para 55).

Re claim 3, Li in view of Sano teaches the electrically driven vehicle according to claim 1,
wherein the at least one motor (In-wheel motor) comprises a plurality of in-wheel motors built in a plurality of drive wheels (see Li; 6, In-wheel motor; para 25).

Re claim 4, Li in view of Sano teaches the electrically driven vehicle according to claim 2,
wherein the plurality of motors are a plurality of in-wheel motors built in a plurality of drive wheels (see Li; 6, In-wheel motor and wheels 2; para 25).



Claims 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2016/0068079) in view of Sano et al. (US 2003/0137270) as applied to claim 1 above, and further in view of Fuji et al. (US 2020/0140005).

Re claim 5, 6 and 7, Li in view of Sano teaches the electrically driven vehicle according to claim 1,
but fails to explicitly in an event of an abnormality occurring in communication by the high-speed communication line, the first control device is configured to calculate a current command that is to be used to control the at least one motor, within a range of failsafe and to send the calculated current command by using the lowspeed communication line;
in an event of an abnormality occurring in communication by the high-speed communication line, the first control device is configured to calculate current commands that are to be used to control the 
in an event of an abnormality occurring in communication by the high-speed communication line, the first control device is configured to calculate current commands that are to be used to control the plurality of in-wheel motors, within a range of failsafe and to send the calculated current commands by using the low-speed communication line.
Fuji teaches in an event of an abnormality (para 22) occurring in communication (communication between microcomputer 21a and 31a) by the high-speed communication line (para 15), the first control device (21a) is configured to calculate a current command (target value contains first current command value or the second current command value) that is to be used to control the at least one motor (para 58), within a range of failsafe and to send the calculated current command by using the lowspeed communication line (para 60);
in an event of an abnormality (para 22) occurring in communication (communication between microcomputer 21a and 31a) by the high-speed communication line (para 15), the first control device (21a)  is configured to calculate current commands (target value contains first current command value or the second current command value) that are to be used to control the plurality of motors (para 58), within a range of failsafe and to send the calculated current commands by using the low-speed communication line (para 60);
in an event of an abnormality (para 22) occurring in communication (communication between microcomputer 21a and 31a) by the high-speed communication line (para 15), the first control device (21a)  is configured to calculate current commands (target value contains first current command value or the second current command value) that are to be used to control the plurality of in-wheel motors (para 58), within a range of failsafe and to send the calculated current commands by using the low-speed communication line (para 60).

ordinary skill in the art, to modify that taught by Li with that taught by Sano further with that taught by Fuji to identify the cause of the communication abnormality that may occur between a plurality of control circuits (see Fuji; para 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846